Citation Nr: 0418987	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  03-24 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tuberculosis.


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from June 1995 to October 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.

The Board notes that the veteran, in his August 2003 
substantive appeal (VA Form 9), expressed disagreement with 
the denial of service connection for tuberculosis, and the 
initial rating evaluations assigned for wrist scars, for 
which service connection had been granted in the January 2003 
rating decision.  The RO accepted this as a notice of 
disagreement with the January 2003 rating determination.  A 
development letter was sent in September 2003, and the 
current issue was certified to the Board.  There is no 
indication of record that a Statement of the Case relative to 
these issues has been forwarded to the veteran.  These issues 
are not in appellate status, and this matter is referred to 
the RO for continuing action.  A remand is not necessary 
under Manlincon v. West, 12 Vet. App. 238 (1999), because the 
issue is actively pending before the RO.   


FINDING OF FACT

Tuberculosis was not shown in service or within three years 
thereafter and is not shown to be related to any incident of 
service.


CONCLUSION OF LAW

Tuberculosis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.371, 3.374 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The VCAA was enacted in 
November 2000.

In the present case, the Board notes that a substantially 
complete application was received in January 2003.  In 
February 2003, prior to its adjudication of this claim, the 
AOJ provided notice to the claimant regarding the VA's duty 
to assist.  Specifically, the AOJ notified the claimant of 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the claimant was expected to 
provide.  While the veteran was not instructed to "submit 
any evidence in his possession that pertains to the claim," 
he was advised to provide VA with any treatment records in 
his possession in support of his claim.  Thus, the Board 
finds that the content and timing of the February 2003 notice 
comport with the requirements of § 5103(a) and § 3.159(b).

Service Connection

Service medical records show the veteran had positive 
laboratory results for purified protein derivative (PPD) 
reactor in May 1998.  X-ray studies of the chest conducted at 
that time were negative for any abnormalities.  A course of 
isoniazid (INH) therapy was followed from May 1998 to October 
1998.  On clinical questionnaires completed in conjunction 
with this treatment course, the veteran denied any relevant 
symptomatology.  A March 1999 service department examination 
report noted the veteran completed INH therapy following a 
positive PPD reaction without sequela.     

On VA pre-discharge examination, in September 2002, the 
examiner documented the veteran's history of positive TB 
converter test and subsequent treatment with isoniazid and 
pyridoxine in 1998.  There were no remarkable findings on 
examination relative to the pulmonary system.

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may be 
granted on the basis of a post-service initial diagnosis of a 
condition, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  In addition, the Board notes that service 
connection may be presumed for active tuberculosis if it is 
present to a compensable degree within three years of 
separation from service.  38 U.S.C.A. §§ 1110, 1112; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Board also notes that there are specific regulations 
defining what medical evidence is acceptable in establishing 
service connection for tuberculosis.  X-ray evidence of 
active tuberculosis is required to establish direct service 
connection for this disease under 38 C.F.R. § 3.370(a) and, 
where x-ray evidence from the veteran's entrance physical 
examination is not available and there is no other evidence 
of active or inactive re-infection type tuberculosis existing 
prior to entrance into active service, 38 C.F.R. § 3.370(b) 
provides that inactive tuberculosis will be assumed to have 
been incurred during service where such disease is shown by 
x-ray evidence as provided in § 3.370(a).  See 38 C.F.R. 
§ 3.370.  Similarly, 38 C.F.R. § 3.371 requires x-ray 
evidence of active pulmonary tuberculosis within the 3-year 
presumptive period provided by 38 C.F.R. § 3.307 in order to 
establish direct service connection for this disease.  See 
38 C.F.R. §§ 3.307, 3.371.  Finally, 38 C.F.R. § 3.374 
provides that either an in-service diagnosis or a post-
service VA diagnosis of active pulmonary tuberculosis will be 
accepted as valid for purposes of establishing direct service 
connection for this disease.  A private physician's diagnosis 
of active tuberculosis will be accepted for service 
connection purposes only where it is confirmed by x-ray 
evidence, laboratory studies, or acceptable hospital 
observation or treatment.  38 C.F.R. § 3.374.

Moreover, the Court of Appeals for Veterans Claims has 
indicated that VA regulations provide specific requirements 
as to the nature and extent of proof necessary to establish 
service connection for pulmonary tuberculosis.  See Murillo 
v. Brown, 9 Vet. App. 322 (1996).  In this regard, a positive 
PPD test is not a "disability"; rather, it is a laboratory 
tuberculin test finding.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see also Tubianosa v. Derwinski, 3 Vet. 
App. 181, 183- 84 (1992) (test findings are not signs of any 
disease process).  

Applying these provisions to the facts presented in this 
case, the Board finds that the preponderance of evidence is 
against the veteran's claim for benefits.  In this case, 
there is no evidence of record that establishes the veteran 
actually had tuberculosis either during active duty or within 
three years following his separation from service.  In this 
regard, the Board acknowledges the veteran's laboratory 
finding of positive PPD reactor in May 1998.  However, 
examination upon separation was negative for any pertinent 
findings, and the examiner did not diagnose active 
tuberculosis, even by history, at that time.  On VA pre-
discharge examination, the examiner referenced the history of 
positive PPD reactor and resultant treatment course, but 
found no evidence of associated residual pathology.  There is 
no evidence of post-service evidence of treatment or 
diagnosis of active tuberculosis or impaired pulmonary 
function.  Thus, absent a diagnosis of tuberculosis, the 
veteran is not entitled to presumptive service connection for 
this disease.  38 C.F.R. §§ 3.307, 3.309.  

The Board next considers the question of the entitlement to 
service connection for tuberculosis on other than a 
presumptive basis.  In this context, the Board notes that 
there is no evidence of active or inactive pulmonary 
tuberculosis, confirmed by 
x-ray evidence, that the veteran would be entitled to service 
connection on a direct basis under the provisions of 
38 C.F.R. §§ 3.370, 3.371, and 3.374.  As indicated, a 
diagnostic assessment of tuberculosis has not been made.

It is essentially the veteran's contention in this matter 
that he contracted tuberculosis during active duty.  In this 
regard, the Board notes that the veteran is competent to 
provide lay statements as to the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, when the determinative issue involves a question of 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render 
such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As the veteran lacks such training and knowledge, he 
is not competent to render an opinion whether tuberculosis is 
clinically extant.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for tuberculosis.  The evidence of record 
on this claim does not tend to show that tuberculosis was 
incurred in service.  Accordingly, the appeal is denied.


ORDER

Service connection for tuberculosis is denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



